

116 S1279 IS: Fostering Undergraduate Talent by Unlocking Resources for Education Act
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1279IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Jones (for himself and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reauthorize mandatory funding programs for historically Black colleges and universities and
			 other minority-serving institutions.
	
 1.Short titleThis Act may be cited as the Fostering Undergraduate Talent by Unlocking Resources for Education Act or the FUTURE Act.
 2.Strengthening historically black colleges and universities and other minority-serving institutionsSection 371(b) of the Higher Education Act of 1965 (20 U.S.C. 1067q(b)) is amended— (1)in paragraph (1)(A)—
 (A)in the first sentence, by striking through 2019 and inserting through 2021; and (B)by striking the second sentence; and
 (2)in paragraph (2)— (A)in subparagraph (A)—
 (i)in clause (ii)— (I)by striking $100,000,000 and inserting $85,000,000; and
 (II)by striking and after the semicolon; (ii)by redesignating clause (iii) as clause (iv);
 (iii)by inserting after clause (ii) the following:  (iii)$15,000,000 shall be available for allocation under subparagraph (D); and; and
 (iv)in clause (iv), as redesignated by clause (ii), by striking (D) and inserting (E); (B)by striking subparagraph (C) and inserting the following:
					
 (C)Allocation and allotment hbcusThe amount made available for allocation under this subparagraph by subparagraph (A)(ii) for any fiscal year shall be available to eligible institutions described in subsection (a)(1) and shall be made available as grants under section 323 and allotted among such institutions under section 324, treating such amount, plus the amount appropriated for such fiscal year in a regular or supplemental appropriation Act to carry out part B of this title, as the amount appropriated to carry out part B of this title for purposes of allotments under section 324, for use by such institutions with a priority for—
 (i)activities described in paragraphs (1), (2), (4), (5), and (10) of section 323(a); and (ii)other activities, consistent with the institution's comprehensive plan and designed to increase the institution's capacity to prepare students for careers in the physical or natural sciences, mathematics, computer science or information technology or sciences, engineering, language instruction in the less commonly taught languages or international affairs, or nursing or allied health professions.;
 (C)by redesignating subparagraph (D) as subparagraph (E); (D)by inserting after subparagraph (C) the following:
					
						(D)Allocation and allotment pbis
 (i)In generalThe amount made available for allocation under this subparagraph by subparagraph (A)(iii) for any fiscal year shall be available to eligible institutions described in subsection (a)(5) and shall be available for a competitive grant program to award grants of $600,000 annually for programs in any of the following areas:
 (I)Science, technology, engineering, or mathematics (STEM). (II)Health education.
 (III)Internationalization or globalization. (IV)Teacher preparation.
 (V)Improving educational outcomes of African American males. (ii)Excess fundsThe Secretary shall allot any amounts remaining from the amount made available for allocation under this subparagraph by subparagraph (A)(iii) for any fiscal year after grants are awarded under clause (i) to eligible institutions described in subsection (a)(5) for activities determined appropriate by the Secretary.; and
 (E)in subparagraph (E), as redesignated by subparagraph (C), in the matter preceding clause (i), by striking subparagraph (A)(iii) and inserting subparagraph (A)(iv).
 3.Elimination of account maintenance feesSection 458(a)(4) of the Higher Education Act of 1965 (20 U.S.C. 1087h(a)(4)) is amended by adding at the end the following: Notwithstanding any other provision of this Act, the authority to obligate funds for account maintenance fees under this section shall expire at the end of fiscal year 2019..